Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5/05/2022, with respect to the rejection(s) of claim(s) 1 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
The indicated allowability of claims 14 and 20 is withdrawn in view of the newly discovered reference(s) to Van Der Mast et al. (Van Der Mast) (US 2012/0092636).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tofsted et al. (Tofsted) (US 2014/0125860) in view of Brinks et al. (Brinks) (US 2011/0081068), and further in view of Van Der Mast et al. (Van Der Mast) (US 2012/0092636).
Regarding claim 1, Tofsted discloses a device comprising a circuitry (FIG. 10) configured to obtain a sequence of digital images from an image sensor (108) (via image processor 107); 
select a region of interest within a digital image of the sequence of digital images ([0107], [0144], a series of images is taken and a region of interest is selected);
perform motion compensation on the region of interest to obtain a motion compensated region of interest based on motion information obtained from the sequence of digital images ([0118], [0175], motion due to turbulence for objects of interest is tracked and compensated for);
define a mask pattern based on the compensated region of interest ([0040], a mask is selected based on the region of interest); 
apply the mask pattern to an electronic light valve ([0040], a mask is selected and applied to a DMD based on the region of interest).
Tofsted is silent about perform motion compensation on the region of interest to obtain a motion compensated region of interest based on a predefined accumulated time interval.
Brinks from the same or similar field of endeavor discloses perform motion compensation on the region of interest to obtain a motion compensated region of interest based on a predefined accumulated time interval ([0032], [0035], [0039], motion compensation is performed on a time interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brinks into the teachings of Tofsted for reducing the amount of processing by only compensating for motion during specified time periods.
Tofsted in view of Brinks is silent about a common lens configured to focus incident electromagnetic radiation onto the image sensor and onto the electronic light valve.
Van Der Mast from the same or similar field of endeavor discloses common lens (12) configured to focus incident electromagnetic radiation (FIG. 7, light rays entering lens 12) onto the image sensor (22) and onto the electronic light valve (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Van Der Mast Brinks into the teachings of Tofsted in view of Brinks for directing light to multiple components of the device.
Regarding claim 13, Tofsted discloses a first lens (FIGs. 7A, 7B, lens 7) configured to focus the incident electromagnetic radiation (FIG. 6, light rays 2) onto the image sensor (4) ([0177], a CCD captures images at imaging plane 4), and
a second lens (6) configured to focus the incident electromagnetic radiation (2) onto the electronic light valve (21).
Regarding claim 15, Van Der Mast further discloses a beam splitter (16) configured to split the incident electromagnetic radiation from the common lens (12) so that a first part of the split electromagnetic radiation is focused onto the image sensor (22) and a second part of the split electromagnetic radiation is focused onto the electronic light valve (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Van Der Mast Brinks into the teachings of Tofsted in view of Brinks for directing light to multiple components of the device simultaneously for processing
Regarding claim 16, Tofsted discloses wherein electronic light valve is a transmissive electronic light valve (FIG. 7B, light rays 2 are transmitted through DMD 21).
Regarding claim 18, Tofsted discloses wherein the electronic light valve (FIG. 9, DMD 21) is a reflective electronic light valve ([0094], the DMD is reflective).
Regarding claim 19, Tofsted discloses wherein the reflective electronic light valve is a digital mirror device ([0094], DMD 21).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tofsted et al. (Tofsted) (US 2014/0125860) in view of Brinks et al. (Brinks) (US 2011/0081068) in view of Van Der Mast et al. (Van Der Mast) (US 2012/0092636), and further in view of Chen et al. (Chen) (US 2017/0082845).
Regarding claim 2, Tofsted discloses the device of claim 1 (see claim 1 above).
Tofsted in view of Brinks in view of Van Der Mast is silent about wherein the circuitry is further configured to obtain spectral intensity distribution data of light passing through the electronic light valve.
Chen from the same or similar field of endeavor discloses wherein the circuitry is further configured to obtain spectral intensity distribution data of light passing through the electronic light valve (FIGs. 5B and 5D, the spectral intensity of input and output light is measured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen into the teachings of Tofsted in view of Brinks in view of Van Der Mast for determining light intensity of the modulated light in the system.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tofsted et al. (Tofsted) (US 2014/0125860) in view of Brinks et al. (Brinks) (US 2011/0081068) in view of Van Der Mast et al. (Van Der Mast) (US 2012/0092636), and further in view of Banno (US 2015/0178941).
Regarding claim 3, Tofsted in view of Brink in view of Van Der Mast the device of claim 1 (see claim 1 above).
Tofsted in view of Brink in view of Van Der Mast is silent about wherein the circuitry is configured to select the region of interest based on an object recognition and segmentation algorithm.
Banno from the same or similar field of endeavor discloses wherein the circuitry is configured to select the region of interest based on an object recognition and segmentation algorithm ([0091], a same object is recognized and segmented from a plurality of objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Banno into the teachings of Tofsted in view of Brinks in view of Van Der Mast for automatic detection of a region of interest.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tofsted et al. (Tofsted) (US 2014/0125860) in view of Brinks et al. (Brinks) (US 2011/0081068) in view of Van Der Mast et al. (Van Der Mast) (US 2012/0092636), and further in view of Schmoll et al. (Schmoll) (US 2017/0105618).
Regarding claim 17, Tofsted in view of Brink in view of Van Der Mast the device of claim 16 (see claim 16 above).
Tofsted in view of Brink in view of Van Der Mast is silent about wherein the transmissive electronic light valve is a transmissive liquid crystal micro-display.
Schmoll from the same or similar field of endeavor discloses wherein the transmissive electronic light valve is a transmissive liquid crystal micro-display ([0061], liquid crystal micro display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schmoll into the teachings of Tofsted in view of Brinks in view of Van Der Mast for more accurately controlling illumination of a region of interest.

Allowable Subject Matter
Claims 4-12 and 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23 and 24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488